           Case 21-03020-sgj Doc 23-2 Filed 04/16/21          Entered 04/16/21 19:44:32          Page 1 of 5




                                  John A. Morris                March 31, 2021                           212.561.7700
                                                                                                  jmorris@pszjlaw.com




N E W Y O R K, N Y
L O S A N G E L E S, C A
C O S T A M E S A, C A
S A N F R A N C I S C O, C A      Via Federal Express
W I L M I N G T O N, D E

780 THIRD AVENUE                      James D. Dondero
34th FLOOR                            3807 Miramar
NEW YORK
NEW YORK 10017-2024
                                      Highland Park, TX 75205
TELEPHONE: 212/561 7700
                                             Re:   In re Highland Capital Management, L.P., Case No.
FACSIMILE: 212/561 7777
                                                   19-34054-sgj11 (Bankr. N.D. Tex.)
LOS ANGELES
10100 SANTA MONICA BLVD.
                                  Dear Mr. Dondero:
13th FLOOR
LOS ANGELES                       We are counsel to Highland Capital Management, L.P. (“HCMLP”),
CALIFORNIA 90067                  the debtor in the above captioned Chapter 11 case (the “Bankruptcy
TELEPHONE: 310/277 6910           Case”). The purpose of this document preservation notice (this
FACSIMILE: 310/201 0760           “Notice”) is to notify you of your obligation to preserve documents
                                  and information relating in any way to the matters referenced herein.
COSTA MESA
650 TOWNE CENTER DRIVE
                                  UBS Securities LLC and UBS AG London Branch (together, “UBS”)
SUITE 1500
COSTA MESA
                                  has recently commenced an adversary proceeding against HCMLP
CALIFORNIA 92626                  (the “Adversary Case”) in connection with the Bankruptcy Case. In
TELEPHONE: 714/384 4750
                                  the Adversary Case, UBS has alleged that HCMLP, acting through
FACSIMILE: 714/384 4751           and at the direction of James Dondero and other former employees of
                                  HCMLP, fraudulently transferred hundreds of millions of dollars of
SAN FRANCISCO                     assets (the “Transferred Assets”) away from Highland CDO
150 CALIFORNIA STREET
                                  Opportunity Master Fund, L.P. (“CDO Fund”) and Highland Special
15th FLOOR
SAN FRANCISCO
                                  Opportunities Holding Company (“SOHC,” and together with CDO
CALIFORNIA 94111-4500             Fund, the “Funds”) and affiliated entities—in anticipation of a
TELEPHONE: 415/263 7000
                                  judgment that UBS obtained against the Funds in the UBS
FACSIMILE: 415/263 7010           Litigation1—to Sentinel Reinsurance, Ltd. (“Sentinel,” and together

DELAWARE
919 NORTH MARKET STREET
                                  1
17th FLOOR                          “UBS Litigation” refers to the action commenced by UBS in the Supreme Court
P.O. BOX 8705                     of the State of New York against HCMLP, the Funds, and Highland Credit
WILMINGTON                        Opportunities CDO, L.P. (n/k/a Highland Multi Strategy Credit Fund, L.P.)
DELAWARE 19899-8705               (“Multi-Strat”), among other defendants, and which has been consolidated in the
TELEPHONE: 302/652 4100
                                  action captioned UBS Securities LLC et al. v. Highland Capital Management, L.P.
FACSIMILE: 302/652 4400
                                  et al., No. 650097/2009 (N.Y. Sup. Ct.).


WEB:   www.pszjlaw.com            DOCS_NY:42744.1 36027/002
Case 21-03020-sgj Doc 23-2 Filed 04/16/21          Entered 04/16/21 19:44:32     Page 2 of 5



                        James D. Dondero
                        March 31, 2021
                        Page 2


                       with its affiliates, the “Sentinel Entities”), a Cayman Islands entity
                       that Mr. Dondero and Scott Ellington owned and controlled.

                       UBS further alleges that certain of these assets were fraudulently
                       transferred to Sentinel pursuant to a purported purchase agreement
                       (the “Purchase Agreement”), dated as of August 7, 2017, purportedly
                       to satisfy the premium on a legal liability insurance policy issued by
                       Sentinel (the “Insurance Policy”), which policy was supposedly
                       intended to insure the Funds against an adverse judgment in the UBS
                       Litigation. Among the assets that were purportedly transferred to
                       Sentinel are (i) an interest in Multi-Strat that was ostensibly redeemed
                       in November 2019 (the “Sentinel Redemption”) and (ii) assets held
                       by CDO Fund related to Greenbriar CLO Ltd., Greenbriar CLO Corp.,
                       Aberdeen Loan Funding Ltd., Eastland CLO Ltd., Grayson CLO Ltd.,
                       Valhalla CLO Ltd., and Governance Re, Ltd., including cash
                       payments related to those assets.

                       HCMLP will seek discovery from various parties and third parties in
                       connection with the Adversary Case and any other legal actions that
                       may be commenced relating to the subject matter of this Notice,
                       potentially including from you. You are receiving this preservation
                       demand because we believe that you have documents or other
                       materials related to the matters referenced herein. Applicable law and
                       the rules of discovery require the immediate preservation of all
                       documents and electronically stored information in your possession,
                       custody, or control that relate in any way to these matters.

                       Pursuant to the Notice, HCMLP demands that you retain all
                       documents, communications (including e-mails and text messages),
                       and other materials in its possession, custody, or control (including
                       such documents and materials in the possession or custody of your
                       representatives, agents, employees, subsidiaries, or affiliates) that
                       relate, directly or indirectly, to the subject matter of this Notice,
                       including, but not limited to, any of the following:

                                       The Bankruptcy Case;

                                       The Adversary Case and any future claims or actions
                                        that may be brought relating to the subject matter of
                                        this Notice;




                       DOCS_NY:42744.1 36027/002
Case 21-03020-sgj Doc 23-2 Filed 04/16/21          Entered 04/16/21 19:44:32     Page 3 of 5



                        James D. Dondero
                        March 31, 2021
                        Page 3


                                       UBS or the UBS Litigation, including without
                                        limitation any actual or potential judgments entered
                                        therein;

                                       The Sentinel Entities, including without limitation
                                        Sentinel Reinsurance, Ltd., Sentinel Holdings, Ltd.,
                                        and SS Holdings, Ltd., and all predecessors,
                                        successors,     directors,    officers,     employees,
                                        representatives, and agents of the Sentinel Entities;

                                       The Insurance Policy, including without limitation any
                                        claims made on the Insurance Policy, and all related
                                        documents and agreements;

                                       The Purchase Agreement and all related documents
                                        and agreements;

                                       All assets actually or potentially transferred from
                                        HCMLP, the Funds, or any affiliated entities to the
                                        Sentinel Entities, including without limitation the
                                        value of all such assets;

                                       All documents and agreements relating to any
                                        accounts in which such assets are or have been
                                        transferred, deposited, or held;

                                       All documents and agreements reflecting any actual or
                                        potential transfer of assets from HCMLP, the Funds,
                                        or any affiliated entities to the Sentinel Entities;

                                       All actual or potential interests that any Sentinel
                                        Entities have had or purport to have in Multi-Strat,
                                        including without limitation any redemption interests,
                                        partnership interests, or other economic interests; and

                                       All documents and agreements relating to any
                                        subsequent transfers by the Sentinel Entities of any
                                        assets received from HCMLP, the Funds, or any
                                        affiliated entities.

                       For the avoidance of doubt, the foregoing topics are not intended to
                       be exhaustive; you must retain all documents and other materials that



                       DOCS_NY:42744.1 36027/002
Case 21-03020-sgj Doc 23-2 Filed 04/16/21          Entered 04/16/21 19:44:32      Page 4 of 5



                        James D. Dondero
                        March 31, 2021
                        Page 4


                       relate in any way to the subject matter of this Notice. The terms
                       “related to” or “relating to” should be construed as broadly as
                       possible, and any doubts concerning the potential relevance of a
                       document should be resolved in favor of preservation.

                       For purposes of this Notice, the term “documents” should be
                       construed broadly to encompass all manner of communication and
                       information, whether or not in physical or electronic form, and shall
                       have the broadest meaning allowable under the Federal Rules of Civil
                       Procedure and Federal Rules of Bankruptcy Procedure. “Documents”
                       expressly include, without limitation, all of the following:

                                       Hard copy documents, including without limitation
                                        writings (whether typed or printed, or in final or draft
                                        form), printouts, calendars, handwritten notes,
                                        notebooks, sketches, photographs, drawings,
                                        photographs, and other tangible objects; and

                                       Electronic files and electronically stored information
                                        (“ESI”), including without limitation emails and
                                        attachments, text messages, chat messages, instant
                                        messages, electronic calendars, schedules, social
                                        media content and communications, video or sound
                                        recordings, pictures, presentations (e.g., PowerPoint),
                                        spreadsheets, PDFs, word processing documents,
                                        presentations, voicemails, diagrams, images,
                                        databases, servers, metadata, and other electronic
                                        information, whether stored or maintained on a laptop,
                                        desktop computer, hard drive, server, network, legacy
                                        system, flash drive, internal or external hard drive,
                                        shared drive, CD, CD-ROM, DVD, PDA, tablet, iPad,
                                        iPhone, smartphone, Blackberry, computer log, or
                                        other removable media or storage device. This also
                                        includes potentially relevant documents and
                                        information stored on products HCMLP does not own,
                                        such as the personal laptops or home computers of its
                                        employees, subsidiaries, or affiliates.

                       You must take all steps necessary to preserve all physical and
                       electronic documents and ESI in its possession, custody, or control
                       that relate to the subject matter of this Notice, including without
                       limitation ensuring that potentially relevant documents are preserved


                       DOCS_NY:42744.1 36027/002
Case 21-03020-sgj Doc 23-2 Filed 04/16/21          Entered 04/16/21 19:44:32     Page 5 of 5



                        James D. Dondero
                        March 31, 2021
                        Page 5


                       intact and are not destroyed, altered, modified, or deleted. In
                       particular, you must immediately suspend any document
                       retention/destruction policies, including any backup tape recycling
                       policies, that could result in the destruction or deletion of any
                       potentially relevant documents in its possession, custody, or control,
                       and must retain all software, hardware, or other information required
                       to access or view potentially relevant ESI. Failure to take such actions
                       may subject you to sanctions.

                       This preservation demand is continuing in nature and requires your
                       preservation of potentially relevant documents and materials that
                       come into its possession, custody, or control after the date of this
                       Notice.

                       Please acknowledge receipt of this Notice and promptly confirm that
                       you will comply with this preservation demand.

                                                        Sincerely,

                                                        /s/ John A. Morris

                                                        John A. Morris


                       cc:     D. Michael Lynn
                               John Y. Bonds III
                               James P. Seery, Jr.




                       DOCS_NY:42744.1 36027/002
